EXHIBIT 10.41
 
EMPLOYMENT AGREEMENT
 
THIS IS AN EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of April 1,
2012 (the “Effective Date”), by and between Panache Beverage Inc, a Florida
corporation (the “Company”) with its principal place of business at 40 West 23rd
Street, 2nd Floor, New York, NJ 10010, and Agata Podedworny (the “Executive”),
an individual with her principal residence at 337 Adelphi Street, Brooklyn, NY
11238.
 
WHEREAS, the Company has employed Executive as Chief Operating Officer (“COO”)
and wishes to enter into a formal agreement embodying the terms of such
employment; and
 
WHEREAS, the Executive desires to continue such employment and enter into such
an agreement, the definitions set forth on Schedule A are incorporated herein by
reference;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1. Effectiveness; Term of Employment; Position.
 
(a) Effectiveness. This Agreement shall constitute a binding agreement between
the parties as of the date executed and replaces that certain Employment
Agreement dated April 1, 2012.
 
(b) Term of Employment. Subject to the provisions of Section 3 herein, Executive
shall be employed by the Company for a period, commencing on April 1, 2012 and
ending on December 31, 2015 (the “Employment Term”) on the terms and subject to
the conditions set forth in this Agreement. Commencing on December 31, 2015 and
on each December 31stthereafter (each an “Extension Date”), the Employment Term
shall be extended for an additional one-year period unless the Company or the
Executive provides the other party hereto not less than 30 days nor more than 90
days prior written Notice before the next Extension Date that the Employment
Term shall not be so extended.
 
(c) Position.
 
(i) During the Employment Term, Executive shall serve as the Company’s COO. In
such position, Executive shall perform all of the duties and have all of the
obligations as may be provided and determined in the Articles of Incorporation
and Bylaws of the Company, as the same may be amended from time to time, and as
may be determined by the Company’s Chief Executive Officer. During the
Employment Term, Executive shall devote her full business time, energy, skill
and best efforts to the performance of Executive’s duties hereunder, and shall
diligently follow and implement all management policies and decisions of the
Company, and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the rendition
of such services either directly or indirectly, without the prior written
consent of the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii) The Company shall have the authority to establish from time to time the
policies and procedures to be followed by the Executive in performing services
for the Company. Executive shall abide by the provisions of any contract entered
into by the Company under which the Executive provides services. Executive shall
comply with the terms and conditions of any and all contracts entered by the
Company.
 
2. Compensation, Benefits and Expense Reimbursement.
 
(a) Base Salary; Adjustment of Base Salary. During the Employment Term, the
Company shall pay Executive a base salary at the annual rate of $120,000 (“Base
Salary”), payable bi-monthly in accordance with the Company’s usual payroll
practices, and which amount is subject to lawful deductions and withholding. On
December 31, 2013 or at such earlier date as the Company’s Board of Directors
(“Board”) may determine, Executive’s Base Salary may be adjusted in the sole
discretion of the Board, with any such adjustment to be effective on January
1stof each year or such earlier date determined by the Board.
 
(b) Deferred Compensation. From time to time as it may determine in its sole
discretion, the Board may pay Executive a bonus out of net revenues of the
Company during the period between the Effective Date and the determination of
the bonus or such other period as the Board may determine, provided it is agreed
that the minimum performance bonus for the period from her initial employment on
April 1, 2012 until December 31, 2013 shall be a minimum of $30,000 with a
maximum amount not to exceed $90,000, all of which will be deferred until a
“Significant Transaction” occurs and results in repayment of the outstanding
“Loan” to Consilium. For purposes of paying a bonus to Executive, net revenues
shall mean total revenue received less all expenses (except for any taxes)
incurred. Payment of any bonus shall be at the sole discretion of the Board and
shall be approved by both Board and any Compensation Committee of the Board that
may be in existence at that time. Executive shall have no right or entitlement
to any bonus in the absence of such approval.
 
(c) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in the Company’s employee benefit plans as are in effect from
time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other officers and senior managers of
the Company employees and in accordance with the applicable terms and conditions
of such plans. A list of currently provided Employee Benefits is included in
Attachment A.
 
(d) Vacation. Executive shall receive 15 days of paid vacation leave each
calendar year during the Employment Term to be used at such times within each
calendar year as the Executive may determine to be reasonable, taking into
account the Company’s schedule and Executive's duties relative thereto.
Executive may carry over from year to year a maximum of 15 unused vacation days.
Upon termination of Executive’s employment under this Agreement for any reason,
the Executive shall be entitled to compensation, at the rate of his then-Base
Salary, for any unused vacation leave.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of his duties hereunder shall be
reimbursed by the Company in accordance with the Company’s policies and
practices. The Executive shall, as a condition of any such payment or
reimbursement, submit verification, substantiation and documentation of the
nature and amount of such expenses in accordance with the policies of the
Company. The Executive shall have made available to him the Company’s credit or
charge card for use with respect to such expenses. Such credit or charge card
shall not be used to incur any personal (non-business-related) expenses; any
personal expenses inadvertently charged to such card shall be reimbursed
immediately by the Executive to the Company.
 
(f) Car Allowance. Executive shall be paid $3,600 per year at the rate of
$300.00 per month.
 
(g) Non-Deductible Compensation. In the event the Internal Revenue Service or a
court of competent jurisdiction for federal income tax purposes shall disallow a
deduction and require the Company to pay a deficiency on account of such
disallowance for all or any part of the payment made to Executive by the
Company, then Executive shall repay to the Company an amount equal to the tax
imposed on the disallowed portion of such payment, plus any and all interest and
penalties paid with respect thereto. The Company shall not be required to defend
any proposed disallowance or other action by the Internal Revenue Service or any
other state, federal, or local taxing authorities.
 
3. Termination. The Employment Term and Executive's employment hereunder may be
terminated as provided below .
 
(a) By The Company for Cause or By Executive without Good Reason.
 
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon Executive’s
resignation without Good Reason.
 
(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to perform Executive’s duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written Notice by the Company to Executive of such
failure; (B) Executive’s misappropriation of funds or property of, or due to,
the Company; attempting to obtain, or, in fact, obtaining, personal profit from
any transaction in which Executive has an interest which is adverse to the
interests of the Company, unless Executive shall have first obtained the written
consent of the Board; (C) Executive’s conviction of, or plea of nolo contendere
to (x) a felony under the laws of the United States or any state thereof or (y)
a misdemeanor involving moral turpitude; (D) Executive’s willful malfeasance or
willful misconduct in connection with his duties hereunder or any willful act or
omission by Executive which was intended to cause injury or which Executive
should have known would cause injury to the financial condition or business
reputation of the Company or any of its affiliates; (E) Executive’s willful
violation of any provision of a court order; or (F) Executive’s breach of the
provisions of Section 5 of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
 
(A) the Base Salary through the date of termination;
 
(B) any Deferred Compensation earned but unpaid as of the date of termination
for any previously completed Fiscal Year;
 
(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with the Company policy prior to the date of Executive’s
termination; and,
 
(D) Such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company; and
 
(E) any stock bonuses, stock options or stock incentives earned by unpaid as of
the date of termination (the amounts described in clauses (A) through (E) hereof
being referred to as the “Accrued Rights”).
 
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 3(a)(iii), Executive shall have no further rights to any compensation or
benefits under this Agreement.
 
(b) By The Company Without Cause or Resignation by Executive for Good Reason;
Failure to Extend Employment Term.
 
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive for Good Reason.
 
(ii) For purposes of this Agreement, “Good Reason” shall mean (A) the failure of
the Company to pay or cause to be paid any of the following when due hereunder:
(x) Executive’s Base Salary; or (y) Executive’s Performance Bonus; (B) any
substantial and sustained diminution in Executive’s authority or
responsibilities from those described in Section 1(c); provided that either of
the events described in (A) and (B) of this Section 3(b)(ii) shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written Notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the 60th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written Notice thereof prior to
such date; (C) conduct by the Board that results in a conviction of, or plea of
nolo contendere to (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude; or (D) the Board’s
willful malfeasance or willful misconduct in connection with its duties.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason or if the Employment Term expires as a result of the Company’s election
not to extend the Employment Term pursuant to Section 1(b), Executive shall be
entitled to receive:
 
(A) the Accrued Rights; and
 
(B) subject to Executive’s continued compliance with the provisions of Section
5, severance payment equal to one year’s Base Salary (the “Severance Payment”).
 
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason or if the Employment Term expires as a result of the
Company’s election not to extend the Employment Term pursuant to Section 1(b),
except as set forth in this Section 3(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
 
(c) Death or Disability.
 
(i) If Executive suffers a Disability (as defined below), the Company shall pay
Executive her Base Salary for the shorter of the first three (3) months of such
Disability or until a disability insurance policy (if any) in effect begins to
pay benefits (“Insurance Benefits”). Thereafter, the Executive shall be entitled
to receive only Insurance Benefits, if any, while her Disability exists. The
Company at its sole and exclusive option may elect to procure disability
coverage for its employees, currently none exist.
 
(ii) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of six (6) monthswithin any twelve
(12) month period to perform Executive’s duties (such incapacity is referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third physician who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) Following such termination of Executive’s employment as a result of death
or Disability, Executive shall have no further rights to any compensation or
benefits under this Agreement other than accrued salary payable and Accrued
Rights.
 
(d) Expiration of Employment Term.
 
(i) In the event either party elects not to extend the Employment Term pursuant
to Section 1(b), unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b) or (c) of this Section 3, Executive’s termination of
employment hereunder (regardless of whether Executive continues as an employee
of the Company thereafter) shall be deemed to occur on the close of business on
the day immediately preceding the next scheduled Extension Date.
 
Following such termination of Executive’s employment hereunder as a result of
either party’s election not to extend the Employment Term, Executive shall have
no further rights to any compensation or benefits under this Agreementexcept as
otherwise set forth in this Section 3.
 
(ii) Unless otherwise agreed to by the parties in writing, continuation of
Executive’s employment with the Company beyond the expiration of the Employment
Term (which shall include any extensions pursuant to Section 1(b)) shall be
deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement unless otherwise provided and Executive’s
employment may thereafter be terminated at-will by either Executive or the
Company, provided that the provisions of Section 5, 6 and 10(c), of this
Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.
 
(e) Notice of Termination. Any purported termination of employment, whether by
Executive or the Company (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party in accordance
with Section 7 herein. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision indicated. In the event of termination by the Executive of
employment hereunder, whether by notice from the Executive of an election to not
renew under 3(d) or Notice of Termination under 3(e), it shall result in the
immediate enforcement of the one (1) year “Covenant Not to Compete”.
 
 
6

--------------------------------------------------------------------------------

 
 
4. Conflicts of Interest. Executive shall avoid all activities and other actions
that would conflict with the interests of the Company. Executive shall not use
her position, or any knowledge gained from or in connection with her position,
in such a manner that a conflict arises between the interests of the Company and
Executive’s personal, immediate family, or private economic or other interests.
 
5. Confidentiality.
 
(a) Executive will not at any time (whether during or after Executive’s
employment with the Company) (i) retain or use for the benefit, purposes or
account of Executive or any other person; or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information, including
without limitation trade secrets, know-how, research and development, software,
databases, processes, and other intellectual property, information concerning
finances, investments, services, donors, investors, partners, personnel,
compensation, recruiting, training, advertising, marketing, promotions,
government and regulatory activities and approvals, concerning the past, current
or future business, activities of the Company and/or any third party that has
disclosed or provided any of the same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
 
(b) Confidential Information shall not include any information that is (i)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information that is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
 
(c) Except as otherwise required by law, Executive will not disclose to anyone
other than Executive’s immediate family and legal and/or financial advisors, the
contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Section 5 of this Agreement
provided they agree to maintain the confidentiality of such terms. Unless
otherwise required by law, the Company agrees not to disclose the contents of
this Agreement to anyone other than its Board, its advisors or the Company
employees with a need to know.
 
6. Intellectual Property. Executive is to promptly identify and disclose to the
Company intellectual property, discoveries, inventions, technological
innovations, improvements and copyrightable works conceived or made by her,
solely or jointly, during her employment with the Company, relating in any
manner to the business, business plans, or development plans of the Company,
whether conceived or made during working hours (the “Inventions”). All such
Inventions, whether patentable or not patentable, are the exclusive property of
the Company with respect to any and all countries.
 
 
7

--------------------------------------------------------------------------------

 
 
7. Notice. All notices, consents, approvals or other communications required or
permitted to be provided hereunder (each a “Notice”) shall be in writing and
shall (i) be delivered by hand, (ii) sent by facsimile, or (iii) sent postage
prepaid, by registered, certified or express mail, or (iv) sent by courier
service, to the addresses stated at the top of this Agreement. Any Notice shall
be deemed given upon actual receipt (or refusal of receipt). Any party may
change its address for Notices by Notice thereof to the other party pursuant to
this Section 7.
 
8. Specific Performance. Executive and the Company each acknowledge and agree
that the Company’s remedies at law for a breach or threatened breach of Section
5 would be inadequate and the Company would suffer irreparable damages as a
result of such breach or threatened breach. Accordingly, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement and that the Company, without posting any
bond, may obtain equitable relief as appropriate.
 
9. Non-Solicitation. During the term of this Agreement and for one year
following the termination of this Agreement, whether the termination shall be
voluntary or involuntary, or with or without cause, or whether the termination
is solely due to the expiration of the term of this Agreement, the Executive
will not, in any manner or at any time, solicit or encourage any person, firm,
Company or other business entity who are clients, business associates or
referral sources of the Company to cease doing business with the Company or to
do business with the Executive or any firm the Executive may join.
 
10. Miscellaneous.
 
(a) Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
 
(b) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. Executive further represents that, in the course of the
performance of his duties hereunder, she will not, and is hereby directed that
she should not, breach any duties she may owe to her former employers, under
common law or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Cooperation. Executive agrees to reasonably cooperate with the Company and
its counsel and to make herself available to provide assistance in connection
with any action or proceeding, threatened action or proceeding, or any appeal
from any action or proceeding, which relates to events occurring during
Executive’s employment hereunder. This provision shall survive any termination
of this Agreement.
 
(d) Headings/Construction. Titles or captions of sections or paragraphs
contained in this Agreement are intended solely for the convenience of
reference, and shall not serve to define, limit, extend, modify, or describe the
scope of this Agreement or the meaning of any provision hereof. The language in
all parts of this Agreement shall be construed according to its fair meaning and
not strictly for the Company or Executive.
 
(e) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
(f) Governing Law. This Agreement shall be construed, interpreted and applied in
accordance with the laws of the State of New York, excluding provisions of New
York law concerning choice-of-law that would result in the law of any state
other than New York being applied. Executive and the Company agree that actions
brought under this Agreement shall be brought exclusively in a court of
competent jurisdiction located within the State of New York.
 
(g) Severability. All provisions of this Agreement are severable. If any
provision or portion of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected.
 
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
 
(i) Entire Agreement; Amendment. This Agreement supersedes any and all other
agreements and understandings, whether express or implied, relating to
Executive’s employment or the termination thereof. Executive acknowledges and
agrees that no oral statements or representations with respect to the subject
matter hereof have been made by the Company that are not contained in this
Agreement. This Agreement may not be altered, modified, amended or waived unless
such alteration, modification, amendment or waiver is made in writing and
properly executed by both Executive and the President of the Company.
 
(j) Indemnification and Duty to Defend. Executive shall be covered under the
Directors and Officers Insurance policy purchased by the Company to the same
extent as the Company’s other directors, officers and employees. To the extent
not covered by said policy or any other insurance and except for gross
negligence or willful misconduct, the Company shall indemnify, hold harmless and
defend Executive against any claims arising out of Executive’s position with the
Company as provided for in the Company’s Bylaws and subject to the laws of
Delaware, as the same may be amended from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
(k) Waiver of Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.
 
IN WITNESS WHEREOF, the Company (through its authorized representative) and the
Executive have each executed and delivered this Agreement.
 

For: Panache Beverage Inc.     For: Agata Podedowrny             By: James Dale
       
 
   
/s/ AGATA PODEDWORNY
 
/s/ JAMES DALE
   
Signature
 
Signature
   
 
        Signed this the 1st day of April, 2012   Signed this the 1stday of
April, 2012        

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
Loan. Loan shall mean that certain $3,500,000 loan given by CONSILIUM CORPORATE
RECOVERY MASTER FUND, LTD, a company, organized under the laws of the Cayman
Islands, to PANACHE BEVERAGE, INC. dated as of December ___, 2012.
 
Lender. Lender shall mean CONSILIUM CORPORATE RECOVERY MASTER FUND, LTD, a
company, organized under the laws of the Cayman Islands.
 
Covenant Not to Compete. The Executive agrees that in the event of termination
of his employment contract pursuant to terms hereof, he will not:
 
 
(a)
engage in or continue in or carry on any business which competes with the
Company and its affiliates in any competing business that sells whiskey or vodka
products, including without limitation, owning or controlling any financial
interest in any entity that engages in or attempts to engage in a business that
sells whiskey or vodka products.

 
 
(b)
consult with or advise or assist in any way whether or not for consideration in
any business which is now or becomes the competitor or the Company in connection
with the sale of whiskey or vodka products, including but not limited to
advertising or otherwise endorsing whiskey or vodka products, soliciting
customers, or otherwise serving as an intermediary for any such company that
competes in the sale of whiskey or vodka products.

 
 
(c)
undertake any business which directly competes with the sale of whiskey or vodka
products or solicit any business which directly competes with the sale of any
whiskey or vodka products of any person, firm or company who shall have been a
customer of the Company, buyer or the respective affiliates and with whom any
employee of the Company or their subordinates have dealt with during and
immediately 12 months.

 
 
(d)
engage in any practice or purpose of which is to evade the provisions of the
covenant not to compete.

 
In the event of any violation of this covenant not to compete, the Executive
agrees that the provisions contained herein will result in irreparable injury to
the Company for which a remedy at law would not be adequate, and that in
addition to any relief at law which may be available to the Company for such
violation or breach regardless of any other provision, the Company shall be
entitled to seek injunctive and other equitable remedies in a court of law
located in either Miami-Dade County or Broward County, Florida, to which the
Executive submits to jurisdiction.
 
 
11

--------------------------------------------------------------------------------

 
 
Attachment A
 
Current the Company Employee Benefits
 
·   
Health Insurance -- covers the employee and family and the Company pays all
premiums. Coverage is offered through Empire Blue Cross/Blue Shield

 
·   
Sick leave– Employees are given 10 sick days per year accrued monthly. Employees
can accrue up to 30 days. Sick days are NOT paid when an employee leaves.

 
·   
Personal Days – Employees get 10 personal days a year. Unused days do not carry
over and are not paid out when an employee leaves.

 
·   
90 days maternity leave

 
Holidays – In addition to Vacation and Personal Days, the Company, employee are
permitted to takeoff for religious holidays that require observation (such as
Yom Kippur) and the Company observes the following holidays: New Years Eve and
Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Veterans Day,
Thanksgiving, Friday after Thanksgiving, Christmas Day. 
 
 
 
 12

--------------------------------------------------------------------------------